Citation Nr: 1815027	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety and depression.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from May 2008, March 2009 and November 2009 rating decisions.  

In the May 2008 rating decision, the RO denied entitlement to service connection for non-service connected pension benefits.  The Veteran filed a notice of disagreement (NOD) in October 2008, and the RO issued a statement of the case (SOC) in June 2009.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2009.

In the March 2009 rating decision, the RO denied entitlement to service connection for hepatitis C and declined to reopen a claim for service connection for mental condition, also claimed as depression and hallucinations.  The Veteran filed an NOD also in March 2009, and the RO issued an SOC in June 2009.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in June 2009.

In the November 2009 rating decision, the RO denied service connection for sleep disorder and for PTSD.  The Veteran filed an NOD in November 2010, and the RO issued an SOC in January 2011.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2011.

In September 2012, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) in order to afford the Veteran a requested Board hearing.  

In March 2013, the Veteran appeared at a Board videoconference hearing before a  Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In a November 2013 decision, the Board determined that new and material evidence had been received sufficient to reopen the Veteran's claim of entitlement to service connection for a mental disorder, to include anxiety and depression, and the Board remanded the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD, anxiety and depression, and the additional remaining claims on appeal to the AOJ for further evidentiary development.  

Following the Board's remand of this appeal, the AOJ continued to deny the issues on appeal in a supplemental SOC (SSOC) issued in September 2017.  The appeal has now returned to the Board and has been reassigned to the undersigned VLJ for further appellate review.

In October 2017, the Board sent the Veteran and his representative a letter informing him that the VLJ who presided at his March 2013 Board hearing was no longer employed by the Board and asked him if he wished to attend another hearing before a VLJ who would render a determination in the case.  Neither the Veteran nor his representative responded.  

Notably, in correspondence received earlier prior to the Board's letter  in October 2017, the Veteran appeared to indicate that he wanted another hearing only on the issue of entitlement to non-service connected pension benefits.  However, the Board notes that in an August 2017 letter, the AOJ informed the Veteran that his claim of entitlement to nonservice-connected pension benefits was denied because his income exceeded the maximum annual disability pension limit set by law.  Given these circumstances, and the fact that the Board is remanding the additional claims on appeal, as a matter of administrative efficiency, the Board finds that rather than scheduling the Veteran for a hearing at this juncture, that remand of the issue, in order to afford him the opportunity to submit documentation in support of his claim for nonservice-connected pension benefits and in order for the issues on appeal to be considered together, is most appropriate.  The Veteran may request an additional Board hearing should the desired benefit remain denied upon remand.

As regards the matter of representation, the Board notes that the Veteran was previously represented by different parties in this appeal, including a private attorney and Veterans Service Organizations (VSOs).  Most recently, in January 2013, he again appointed Tennessee Department of Veterans' Affairs as his representative, as reflected in a VA Form 21-22, Appointment of VSO as Claimant's Representative, executed and filed in January 2013.  The Board recognizes this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In remanding the Veteran's service connection claim for an acquired psychiatric disorder, the Board directed the AOJ to attempt to corroborate the occurrence of the Veteran's reported stressors involving a rafting accident, where a raft reportedly overturned on the Rhine River while he was in it, and of an aircraft crashing near his base in Germany in light of additional evidence provided by the Veteran.  Review of the record reflects that he AOJ made multiple attempts to verify these reported stressors, however, the most recent response pertaining to attempts to verify the rafting accident, received in May 2014, indicated that a search of Morning Reports could also be made through the National Personnel Records Center (NPRC).  It appears that the AOJ did not subsequently request that this search be conducted.  

Moreover, in a January 2015 statement, the Veteran reported that he now  remembered the name of the first sergeant that was in charge of the operation on the Rhine River, identified as Sergeant W.; and in a May 2015 statement the Veteran provided an additional name of a First Lieutenant L. that was somehow associated with one of his reported stressors.  The AOJ did not clarify with the Veteran the role of First Lieutenant L., or otherwise indicate whether this information would assist in efforts to verify alleged stressors. Accordingly, the Board finds that another remand of this matter is required to ensure that the  requested development is completed.  Stegall, supra. 

Additionally, the Veteran was afforded a VA PTSD examination in December 2015.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner referenced two stressors, including the reported rafting accident, but did not appear to consider the Veteran's reported stressor of assisting with clean-up efforts, including recovery of body parts, after an aircraft accident near his base in Germany.  In this regard, the Board notes that an August 2014 Defense Personnel Records Information Retrieval System (DPRIS) response to a request for verification of the alleged stressor indicated that a helicopter crash was documented on December 6, 1973, near Gelnhausen, Germany, and that two service members were killed in the crash.  Although the report indicated that there was no information documenting what unit or units were involved in recovery of the remains, the Board notes that Gelnhausen is located less than 60 miles from the base in Bad Kissingen where the Veteran reported being assigned in Germany.  Moreover, the Veteran testified that he was sent out on the clean-up effort just after he arrived at his base Germany, and his service personnel records indicate that he arrived at his assigned station in Germany on December 6, 1973.  As such, the Board finds it reasonable to believe that this was the aircraft crash that the Veteran reported having assisted the recovery efforts of upon arriving at his base in Germany.  Accordingly, this reported stressor must also be considered by a VA examiner.

Also, with respect to diagnosed anxiety disorder, the VA examiner provided a conclusory opinion that the disability was less than likely in any way related to his military service, and did not provide reasons for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, the examiner did not consider any additional disability diagnosed during  the pendency of this appeal, to include depression.  These deficiencies necessitate action to obtain  further medical opinion in connection with this claim.   Notably, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination provided or opinion obtained is adequate for the purpose of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) . 

With respect to his claimed sleep disorder, the Veteran was afforded a VA examination for sleep apnea in February 2017.  While the examiner provided a negative opinion with respect to an etiological relationship between the Veteran's service and diagnosed sleep apnea, the examiner did not consider other sleep disorders raised by the record, including insomnia.  Moreover, in a July 2017 statement, the Veteran also contended that his sleep disorder was a secondary condition to his claimed psychiatric disorder.  Thus, remand for a new VA examination is warranted to address the additional evidence and contentions.  See id.  

With respect to the Veteran's claimed hepatitis C, the record confirms that he has a current diagnosis and he has asserted that the disability is the result of his active service.  Notably, VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Under the circumstances presented with respect to this claim, the Board finds that a remand is appropriate to afford the Veteran a VA examination to obtain an etiology opinion for his claimed hepatitis C.

Finally, with respect to the Veteran's  nonservice-connected pension claim, the Board again notes that in an August 2017 letter, the AOJ informed the Veteran that his claim of entitlement to non-service connected pension benefits was denied because his income exceeded the maximum annual disability pension limit set by law.  Thus, on remand, the AOJ should request that the Veteran submit documentation of his income, if he disputes the AOJ's determination.  

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete with respect to all claims on appeal,, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that treatment records from the Tennessee Valley VA Healthcare System dated through August 2017 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all outstanding VA treatment records dated since August 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Tennessee Valley VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Also ask the Veteran to clarify what role First Lieutenant L. had with respect to either of his claimed in-service stressors.

If the Veteran disputes the AOJ's August 2017 determination that his income exceeds the maximum annual disability pension limit set by law, request that he provide documentation to support his contentions.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  Contact the NPRC to search for Morning Reports for the 10th Engineering Battalion, Company D, Germany, between June 1974 and August 1974, for evidence pertaining to the Veteran's reported rafting accident.  

If appropriate, seek additional verification of the rafting accident stressor from any appropriate source(s) based on the provided names of First Lieutenant L., and First Sergeant W.  

Follow up any recommendation from or action requested by each contacted entity.

All records and/or responses received should be associated with the claims file.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA mental health examination, by an appropriate psychologist or psychiatrist, to obtain information as to the nature and etiology of current psychiatric disorder(s), to include previously diagnosed PTSD, anxiety disorder and depression.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies to include psychiatric/psychological testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all psychiatric disability(ies), currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim, has met the diagnostic criteria for PTSD.  If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, he or she should reconcile such conclusion with evidence of diagnoses of PTSD of record, including between April 2014 and November 2015, and in August 2017; and, if deemed not valid, explain why. 

If a diagnosis of PTSD is deemed appropriate, the examiner should, (a) clearly identify the stressor(s) underlying the diagnosis, to include discussion of whether either of the Veteran's reported stressors of being involved in a rafting accident and being assigned to a clean-up and recovery effort following an aircraft crash is sufficient to support such a diagnosis; and (b) fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between such stressor and the Veteran's symptoms.

With respect to any diagnosed psychiatric disability(ies) other than PTSD-to include, anxiety and depression-for each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service; or (b) is otherwise medically-related to the Veteran's active service-to include either of his reported stressors.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA sleep disorders examination, by an appropriate physician, to obtain information as the nature and etiology of any current sleep disorder(s).

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current sleep disorders, to include sleep apnea and insomnia, found to be present. 

Then, with respect to each such diagnosed sleep disorder, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability:

(a)  had its onset in service or is otherwise medically-related to service; or, if not, 

(b)  was caused, OR is or has been aggravated (worsened beyond the natural progression) by any diagnosed psychiatric disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay evidence of record, to include the Veteran's competent assertions as to the nature, onset, and continuity of sleep disorder symptoms.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as the nature and etiology of diagnosed  hepatitis C.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination of the Veteran and review of the record, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the hepatitis C disability (a) had its onset during service or; (b) is otherwise medically-related to the Veteran's service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions addressing the relationship between Hepatitis C and the Veteran's service.   If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

9.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the claims for service connection and for nonservice-connected pension in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

